WRIGHT, C. J., Concurring and Dissenting.
I concur in the opinion of the majority that the petitioner, David R. Cadwell, should be subjected to discipline but I dissent as to the nature and extent of the discipline to be imposed. It is true that he has been suspended from the practice of law since March 11, 1970, a period in excess of five years. The majority terminates such suspension and permits petitioner to return to the practice of law after the expiration of 30 days from the filing of the opinion.
That petitioner’s offenses were egregious indeed and were of a deceitful and calculated nature is apparent from the recitation thereof set forth in the majority’s opinion. Whether he has been rehabilitated or not is something upon which Tam unwilling to hazard a guess. In my view, petitioner should be disbarred.
Sufficient time has elapsed since the date of the interim suspension (rule 54, Rules of Proc. of the State Bar of Cal., Oct. 1972)1 for petitioner, after an order of disbarment, to immediately seek reinstatement. Thereafter all of the safeguards specifically set forth in the Rules (see rules 43-54) come into operation. It is only “Upon an affirmative showing to the satisfaction of a majority of the entire board that the petitioner possesses the moral qualifications required to practice law in the State of California and has sufficient present learning in the law to permit him to resume practice” (rule 52) that petitioner’s license may be restored to him. The public is entitled to such protection.
I would order that petitioner be disbarred.
Sullivan, J., and Richardson, J., concurred.

Herein referred to as “Rules.”